TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 2, 2021



                                     NO. 03-21-00057-CR


                             Kirk Wayne McBride, Sr., Appellant

                                                v.

                                 The State of Texas, Appellee




       APPEAL FROM THE 22ND DISTRICT COURT OF COMAL COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
   DISMISSED FOR WANT OF JURISDICTION ON MOTION FOR REHEARING --
                      OPINION BY JUSTICE SMITH




This is an attempted appeal in CR94-311.             The Court’s opinion and judgment dated

March 31, 2021 are withdrawn. Having reviewed the record, it appears that the Court lacks

jurisdiction over this appeal. Therefore, the Court dismisses the appeal for want of jurisdiction.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.